Sergeant, J.
— Although, as is said in Ewing v. Barras, 4 Watts & Serg. 468, every mistake in filing a claim, however trivial, will not invalidate the lien, yet the building must be described substantially, so as to identify it. The creditor cannot claim against a building in one *77public street, and then sell by his execution a building in another public street. Nothing but uncertainty and confusion could result if this were allowed. The object of the law, which is to give notice to the owner and others of an encumbrance on the realty, would be wholly defeated. The old acts of 17th March, 1806, and 21st March, 1808, under which this claim was filed, are not so particular, it is true, in their requisites of the ingredients of the claim, as the act of 16th of June, 1836 ; but still, they contemplate that the claim is to describe a building, and that the building against which the claim is filed is to be the object of the plaintiff’s pursuit. It would be taking too great a latitude, we think, to sanction the sale of a house in Pine street, below Eleventh street, under a claim against a house in Tenth street, below Pine ; nor could they be considered, in any legal contemplation, as the same building. Nor can the subsequent proceeding of revival and judgment on the scire facias be treated as constituting a new judgment in personam, under which the plaintiff might levy on and sell any real estate of the defendant. They are all merely continuances of the original suit, and profess to be so, and have that operation.
Judgment affirmed.